      4:21-cv-01229-TMC         Date Filed 07/21/21       Entry Number 19        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Timothy Brown,                   )
                                  )
                   Plaintiff,     )                   Civil Action No. 4:21-cv-1229-TMC
                                  )
 vs.                              )
                                  )
 Justin Polk,                     )                                 ORDER
                                  )
                   Defendant.     )
                                  )
                                  )
 _________________________________)

       Plaintiff Timothy Brown, a pretrial detainee proceeding pro se and in forma pauperis, filed

this action pursuant to 42 U.S.C. § 1983. (ECF Nos. 1, 2, 9, 11). In accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate

judge for all pretrial proceedings. On May 5, 2021, the magistrate judge entered an order finding

that Plaintiff’s case was subject to summary dismissal for the reasons set forth in the order. (ECF

No. 8). Accordingly, the magistrate judge granted Plaintiff twenty-one (21) days in which to file

an amended complaint curing the deficiencies identified in the magistrate judge’s order and to

bring the case into proper form. Id. at 1–2. The order further directed Plaintiff to keep the Clerk

of Court advised, in writing, as to any changes to Plaintiff’s address, and warned that failure to do

so may result in the dismissal of his case. Id. at 2–3. In accordance with the magistrate judge’s

order, Plaintiff filed an amended complaint on May 26, 2021. (ECF No. 11).

       Now before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that the court summarily dismiss this action with prejudice and without issuance

and service of process for the same reasons identified in the May 5, 2021 order. (ECF No. 15).

The Report was mailed to Plaintiff at the address he provided the court, (ECF No. 16), and has not


                                                 1
      4:21-cv-01229-TMC          Date Filed 07/21/21      Entry Number 19         Page 2 of 3




been returned as undeliverable. Therefore, Plaintiff is presumed to have received the Report.

Plaintiff was advised of his right to file specific objections to the Report, (ECF No. 15-1), but

failed to do so. The time for Plaintiff to object to the Report has now expired, and this matter is

ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed.

App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982)). Thus, “in the absence of a timely filed objection, a district court need not conduct a

de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 Advisory Committee’s note). The

court may accept, reject, or modify, in whole or in part, the recommendation made by the

magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However, in

the absence of specific objections to the Report and Recommendation, this Court is not required

to give any explanation for adopting the recommendation. Greenspan v. Brothers Prop. Corp.,

103 F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir.

1983)). Furthermore, failure to file specific written objections to the Report results in a party’s




                                                  2
       4:21-cv-01229-TMC              Date Filed 07/21/21          Entry Number 19            Page 3 of 3




waiver of the right to appeal the district court’s judgment based upon that recommendation. See

Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017).

        Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 15),

which is incorporated herein by reference. Therefore, this case is DISMISSED with prejudice1

and without issuance and service of process.

        IT IS SO ORDERED.



                                                              s/Timothy M. Cain
                                                              United States District Judge
Anderson, South Carolina
July 21, 2021



                                   NOTICE OF RIGHT TO APPEAL
        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




1
  The magistrate judge’s order, entered on May 5, 2021, informed Plaintiff that his Complaint was subject to summary
dismissal because Plaintiff “do[es] not have a constitutionally recognized liberty interest in a particular security
classification or prison placement[,]” and, therefore, the Complaint fails to state a claim for which relief may be
granted. (ECF No. 8 at 1–2 (citing Meachum v. Fano, 427 U.S. 215, 225 (1976))). The order also warned Plaintiff
that failure to file an amended complaint curing these deficiencies may result in dismissal with prejudice. Id. at 2.
Nevertheless, Plaintiff’s Amended Complaint (ECF No. 11) failed to cure the deficiencies identified in the magistrate
judge’s order.


                                                         3
